I dissent. Courts generally make the distinction between civil and criminal contempt made in the prevailing opinion. But I do not think it necessarily follows that in order to get jurisdiction of the case on appeal notice thereof must be served on an attorney for the state. I know of no Utah case which so holds. I believe such a holding is contrary to the universal practice in such case in this state in the past, and would create great confusion without any compensating *Page 121 
benefits. It is natural for an attorney handling this type of contempt case, since the contempt was committed in the course of the disposition of a civil action, to treat it as a civil action, and I think there is no danger of any injustice or hardship resulting if we hold that for the purpose of perfecting an appeal this is a civil and not a criminal action.
Neither the case of Snow v. Snow, 13 Utah 15, 43 P. 620, nor any of the cases cited therein involved the question here presented. Those cases held that in a criminal contempt case where the trial court had jurisdiction to find the contempt no appeal would lie from such finding and a number of appeals were dismissed on that ground. In one of them Ex parte Whitmore,9 Utah 441, 35 P. 524, we dismissed the appeal on the ground that it was a criminal contempt and therefore there was no appeal therefrom. The contempt in that case was the violation of an injunction order in an irrigation case. No attorney for the state appeared in that case to uphold the dignity of the court and apparently none was served, but no mention of that fact was made in the opinion and it was not dismissed on that ground. Since the state constitution was adopted we have apparently held that an appeal will lie from a criminal contempt. Utah Power and LightCo. v. Richmond Irrigation Co., 80 Utah 105, 13 P.2d 320. In that case as well as a number of others we have taken jurisdiction of and decided on the merits appeals involving a criminal contempt, wherein no attorney representing the state has appeared as counsel and apparently no service has been made on such an attorney. Gunnison Irrigation Co. v. Peterson,74 Utah 460, 280 P. 715; Openshaw v. Young, 107 Utah 408,159 P.2d 123. Apparently this question has never been raised before, and in all of these cases where the contempt finding was made for disobedience to an order in a civil action, it has never occurred to any one that because the order was to uphold the dignity of the court and did not necessarily result in the enforcement of the civil judgment, that it was a criminal contempt and the attorney for the state should be brought *Page 122 
into the action. In Utah Power and Light Co. v. RichmondIrrigation Co., supra [80 Utah 105, 13 P.2d 323], we said:
"* * * It has been said that a civil contempt consists in failing to do something ordered to be done by a court in a civil action for the benefit of the opposing party therein."
It is of paramount importance that there be no doubt on whom notice of an appeal should be served. Ordinarily the distinction between a criminal and civil action is so well defined that no one could be confused therein. There is no such express distinction whatever made in our statute on contempt. Almost invariably a contempt occurs in the course of the disposition of another case. Very often a complete violation of a court order has occurred and cannot be remedied in the future, but the court in order to uphold its dignity, and for the purpose of impressing on the party who committed the contempt that he cannot in the future continue such actions, metes out a judgment purely punitive in nature, in that it is not conditioned on the performance of the court order in the future. Such a case according to the distinction made in the early cases in this court would be a criminal contempt although the proceedings in contempt was instituted as a part of a civil action and the punishment in reality was ordered largely for the purpose of warning the offending party against future repetition of such contemptuous acts. Thus the contempt judgment inured to the benefit of the opposing party in the civil action. According to the distinction made in the prevailing opinion a civil contempt might and often does grow out of a criminal action, and a criminal contempt is committed in the course of a civil action. If we are to hold that this court does not get judisdiction of this appeal because it is a criminal contempt and the attorney for the state was not served with the notice of appeal, we will create a situation wherein attorneys will not be sure how to perfect an appeal in a contempt case, and will cause many such cases to be dismissed on a technicality and not on the merits, a situation which in my opinion would be highly undesirable. I *Page 123 
have examined many contempt cases which have been appealed to this court and have found none where an attorney representing the state has appeared and apparently none where such an attorney has been served with notice of appeal, where the finding in contempt was for disobedience to an order of the court in a civil action.
The prevailing opinion suggests that it is unfair to require the defendant's attorney to defend, on appeal, the court's judgment of contempt against opposing counsel, since the order was not made for his benefit or on his application but on the court's own motion. While it is technically true that defendant made no application for an order finding plaintiff's attorney guilty of contempt, such judgment was made only after the court had coerced plaintiff and her counsel to turn over to defendant certain bonds in accordance with the court's orders, and after the court had at defendant's request cited the plaintiff into court on a contempt charge and had threatened to commit both her and her attorney for contempt. Usually under such circumstances opposing party and counsel are willing to defend the court's actions, and in the cases above cited seem to have done so without any question. In any event every attorney is an officer of the court before which he practices, and as such is subject to being required to aid the court in its administration of justice. As such he may be required to appear on behalf of a litigant who is before the court, or to advise the court on the law in a case where he is not otherwise retained, and certainly he may be required to defend the dignity of the court in a contempt case like the one at bar. Of course if for any reason an attorney feels that it is inadvisable for him to appear in such capacity he may always explain the matter to the judge and ask to be relieved therefrom. However, we are not here called upon to determine what the proper procedure would be in such a case, our only question here is whether service of the notice of appeal on defendant's attorney was sufficient to give this court jurisdiction of this appeal. *Page 124 
Except in the case of certain writs the judge who renders the decision appealed from is not served with notice of appeal. Since an appeal from a judgment of contempt is so closely connected with the judge's conduct of his court service of notice of an appeal therefrom on the judge who made the order would be proper and sufficient to confer jurisdiction of such appeal on the appellate court. This would be particularly appropriate since in some contempt cases the act of contempt has no connection with a disobedience to an order of the court made in another action.
In this case, the court, in a divorce action, ordered the plaintiff to turn over to the defendant forthwith certain bonds. This plaintiff failed to do but did turn them over to her attorney and was cited into court to show cause why she should not be punished for contempt of court. She appeared in answer to the citation with her attorney but without the bonds. When placed on the witness stand she testified that she had turned them over to her attorney and he stated they were in his office. The court thereupon recessed for 30 minutes and gave them an opportunity to produce the bonds under the threat that in case they failed therein they would be committed for contempt. Thereupon the bonds were produced, and thereafter the court found both plaintiff and her attorney guilty of contempt. The only thing in the nature of the contempt judgment against the attorney that made it criminal any more than plaintiff's contempt was the fact that the court gave judgment against plaintiff for damages, and the attorney was not formally cited into court to show cause why he should not be punished for contempt. Yet there is no claim that this court failed to get jurisdiction of the appeal of the plaintiff because an attorney for the state was not served with notice of the appeal. No doubt plaintiff's contempt was committed acting under the advice of her attorney, and the threat of contempt against both of them probably caused the bonds to be produced. On the other hand if the court had found them both guilty of contempt before the recess and committed them until the bonds were produced no one would contend *Page 125 
that service of the notice of appeal on defendant's counsel did not give this court jurisdiction thereof. Since such a slight difference is required to change a case from a criminal to a civil contempt only confusion and uncertainty can result from a holding that in a criminal contempt case service must be made on the attorney for the state. I therefore think the case should be determined on its merits.